DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (US 6,502,416) in view of Sun (US 2020/0132347).
Regarding claim 1, Kawasumi discloses an ice making assembly comprising:
an ice mold (62) defining a mold cavity;
an evaporator assembly in thermal communication with the ice mold (62), the

a primary evaporator tube (65) placed in direct contact with the ice mold (refer to
Fig. 1, and col. 4, lines 3-7).
While Kawasumi discloses the primary evaporator tube, Kawasumi fails to explicitly disclose a thermal enhancement structure positioned within the primary evaporator tube, wherein the thermal enhancement structure is in direct contact with the flow of fluid.
However, Sun teaches an evaporator coil insert (refer to Fig. 3B), comprising a thermal enhancement structure (refer to insert 110) positioned within an evaporator tube (105), wherein the thermal enhancement structure (110) is in direct contact with the flow of fluid (refer to par. 3, lines 3-6, wherein the thermal enhancement structure 110 causes refrigerant within the tube to change direction, therefore, being in direct contact with the flow of fluid), in order to cause the fluid in its liquid and vapor form to change direction as it flows through the evaporator tube which may increase the Reynolds number; increasing the Re number improves the efficiency of the refrigerant system (refer to par. 6, lines 9-18).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kawasumi by providing a thermal enhancement structure positioned within the primary evaporator tube, wherein the thermal enhancement structure is in direct contact with the flow of fluid in view of the teachings by Sun, in order to improve the efficiency of the refrigerant system.

Regarding claim 2, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses wherein the ice mold comprises:
a top wall (61); and
a plurality of sidewalls (refer to Fig. 1) cantilevered from the top wall (61) and extending downward from the top wall (refer to Fig. 1, wherein the term “cantilevered” is being considered as a projecting structure fixed or supported at only one end).

Regarding claim 3, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kawasumi as modified discloses wherein the evaporator assembly is in direct contact (welded) with the top wall (61) of the ice mold (62).

Regarding claim 5, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kawasumi as modified discloses wherein the top wall (61) defines a top width (refer to Fig. 3a below) and the mold cavity defines a max width (refer to Fig. 3a below), the top width being greater than 50 percent of the max width.


    PNG
    media_image1.png
    392
    569
    media_image1.png
    Greyscale

Regarding claim 7, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kawasumi as modified discloses the plurality of sidewalls, but fails to explicitly disclose eight sidewalls forming a mold cavity having an octagonal cross section.
However, it appears that the ice making assembly of Kawasumi would operate equally well with the plurality of sidewalls comprising eight sidewalls forming a mold cavity having an octagonal cross section. Further, applicant has not disclosed that by having eight sidewalls forming a mold cavity having an octagonal cross section solves any stated problem, indicating simply that sidewalls 212 may be subsequently bent to form the desired shape of mold cavity 218, e.g., such as the octagonal or gem shape (refer to Applicant’s published disclosure, par. 61).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the ice mold of Kawasumi to comprise eight sidewalls forming a mold cavity having an octagonal cross section 

Regarding claim 8, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses wherein the ice making assembly comprises a plurality of ice molds (refer to Fig. 2a), the evaporator assembly (evaporator tube 65) being placed in thermal communication with each of the plurality of ice molds.

Regarding claim 10, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses wherein the thermal enhancement structure comprises a plurality of internal tubes (120, Fig. 3B by Sun).

Regarding claim 11, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses wherein the primary evaporator tube is formed into a non-circular cross section (refer to the oval cross section as can be seen from Figs. 2b and 6b).

Regarding claim 12, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Kawasumi as modified discloses the plurality of internal tubes, but fails to explicitly disclose comprising greater than 10 tubes.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the plurality of tubes of Kawasumi including greater than 10 tubes because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kawasumi.

Regarding claim 13, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Kawasumi as modified discloses the plurality of internal tubes, but fails to explicitly disclose comprising about 15 tubes.
However, it appears that the ice making assembly of Kawasumi as modified would operate equally well with the plurality of internal tubes comprising about 15 tubes. Further, applicant has not disclosed that by comprising about 15 tubes solves any stated problem, indicating simply that the thermal enhancement structure 232 includes greater than 5 tubes, greater than 10 tubes, greater than 15 tubes, greater than 20 tubes, or more; in addition, or alternatively, thermal enhancement structure 232 may include fewer than 50 tubes, fewer than 25 tubes, fewer than 10 tubes, or fewer.


Regarding claim 15, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses a refrigeration loop (refer to the related art as can be seen from Fig. 8) comprising a condenser (12) and an expansion device (15) in serial flow communication with each other and with the evaporator assembly; and
a compressor (11) operably coupled to the refrigeration loop and being configured for circulating a flow of refrigerant through the refrigerant loop.

Regarding claim 16, Kawasumi discloses a method of forming an ice making assembly, comprising:
positioning a primary evaporator tube (65);
pressing the primary evaporator tube into a non-circular shape (refer to Fig. 6b) to increase the thermal contact in the primary evaporator tube; and
attaching the primary evaporator tube (65) onto an ice mold (62) that defines a mold cavity.
While Kawasumi discloses the primary evaporator tube, Kawasumi fails to explicitly disclose positioning a thermal enhancement structure inside the primary 
However, Sun teaches an evaporator coil insert (refer to Fig. 3B), comprising positioning a thermal enhancement structure (110) inside an evaporator tube (105), wherein the evaporator tube (105) is configured to receive a flow of fluid and the thermal enhancement structure is in direct contact with the flow of fluid (refer to par. 3, lines 3-6, wherein the thermal enhancement structure 110 causes refrigerant within the tube to change direction, therefore, being in direct contact with the flow of fluid), in order to cause the fluid in its liquid and vapor form to change direction as it flows through the evaporator tube which may increase the Reynolds number; increasing the Re number improves the efficiency of the refrigerant system (refer to par. 6, lines 9-18).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kawasumi by positioning a thermal enhancement structure inside the primary evaporator tube, wherein the primary evaporator tube is configured to receive a flow of fluid and the thermal enhancement structure is in direct contact with the flow of fluid in view of the teachings by Sun, in order to improve the efficiency of the refrigerant system.

Regarding claim 17, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kawasumi as modified discloses wherein the primary evaporator tube is brazed onto a top wall of the ice mold (refer to col. 6, lines 23-25).

Regarding claim 18, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kawasumi as modified discloses wherein the ice mold comprises:
a top wall (61); and
a plurality of sidewalls (refer to Fig. 1) cantilevered from the top wall (61) and extending downward from the top wall (refer to Fig. 1, wherein the term “cantilevered” is being considered as a projecting structure fixed or supported at only one end).

Regarding claim 20, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Kawasumi as modified discloses wherein the thermal enhancement structure comprises a plurality of internal tubes (120, Fig. 3B by Sun).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (US 6,502,416), Sun (US 2020/0132347), and further in view of Mori (US 7,444,829).
Regarding claim 4, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kawasumi as modified discloses wherein the top wall and the plurality of sidewalls are formed from copper (refer to col.
4, lines 29-30) and have a constant thickness (refer to Fig. 2b), but fails to explicitly disclose formed from a single sheet.
However, Mori teaches an automatic ice making machine (refer to Fig. 3), comprising a top wall (11a) and a plurality of sidewalls (11b) formed from a single sheet

As such, it would have been obvious to a person having ordinary skill in the art of ice maker machine design before the effective filing date of the claimed invention to substitute Kawasumi’s top wall and plurality of walls to be formed from a single sheet as taught by Mori, since it is a simple substitution of one known ice mold for another, in order to obtain a predictable result of efficiently producing ice.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (US 6,502,416), Sun (US 2020/0132347), and further in view of Hamada (JP 2004-132645).
Regarding claims 6 and 19, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claims 2 and 18. Further, Kawasumi as modified discloses the plurality of sidewalls, but fails to explicitly disclose wherein each of the plurality of sidewalls are separated by a gap to permit flexing relative to each other.
However, Hamada further teaches an automatic ice-making machine (refer to Fig. 2), comprising an ice mold having a plurality of sidewalls separated by a gap (refer to Fig. 2 below) to permit flexing relative to each other, in order for the mold to be able to absorb stress due to the volume change of ice forming (refer to pg. 2, line 9).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kawasumi such that each of the plurality of sidewalls are separated by a gap to permit flexing relative to each other in view of the teachings by Hamada, in order for the mold to be able to absorb stress due to the volume change of ice forming.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (US 6,502,416), Sun (US 2020/0132347), and further in view of Howard (US 7,377,419).
Regarding claim 9, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses wherein the thermal enhancement structure comprises copper (refer to par. 8, lines 8-10), but fails to explicitly disclose copper foam.
However, Howard further teaches a method of fabricating a heat exchanger tube (refer to Fig. 1), comprising a thermal enhancement structure (106) comprising copper foam (refer to col. 5, lines 10-11), in order to improve heat transfer between a thermal fluid flowing within the tube, and therefore improving the thermal properties of the heat exchanger (refer to col. 1, lines 62-63 and col. 5, lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kawasumi by providing copper foam in view of the teachings by Howard, in order to improve the thermal properties of the primary evaporator tube.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (US 6,502,416), Sun (US 2020/0132347), and further in view of Petrenko (US 7,703,300).
Regarding claim 14, Kawasumi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kawasumi as modified discloses the primary evaporator tube, but fails to explicitly disclose being a half-inch copper tube.
However, Petrenko further teaches that it is known in the art of refrigeration, to provide an ice making evaporator including a copper tube (refer to col. 21, lines 2-4).
One having ordinary skill in the art of refrigeration would recognize that copper is an excellent conductor of heat, and therefore well suited for use in ice machines.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kawasumi such that the primary evaporator tube is a copper tube in view of the teachings by Petrenko, because copper is an excellent conductor of heat, and therefore well suited for use in ice machines.

Response to Arguments
Applicant’s arguments, see pp.5-8, filed on 07/19/2021, with respect to claims 1-20 have been fully considered and are persuasive. The rejection of claims 1-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims. 
The claim rejections under 35 U.S.C. 112 as set forth on pages 5-6 of the Office Action mailed on 05/24/2021, to claims 12, 13 and 19, has been withdrawn by the Examiner in view of newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763